Title: William Turpin to James Madison, 25 December 1833
From: Turpin, William
To: Madison, James


                        
                            
                                [Estee]md Friend
                            
                            
                                
                                    416 Broome St Newyork
                                
                                Decr 25 1833
                            
                        
                        This is only to Cover the Declaration of the Representatives of ten States, Assembled in Philadelphia 4 Decr,
                        I Received in due time your Kind Letter of the 9th of August, I lived Near 60 years in South Carolina, 40
                            years I a Lone Advocated the Cause of the Oppressed Affricans, now God has Raisd up 40 Millions of Consiensious people
                            throughout the World to advocate their Cause, & is dailey adding more to their Number, now at the Age of 80 years,
                            tho blessed with perfect health & activity of Body & Mind, hope I may be permitted to Retire, may Gods
                            will be done not mine Accept my best Love & Esteem
                        
                            
                                Willm Turpin
                            
                        
                    